DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 19, 2021 in response to the previous Office Action (05/19/2021) is acknowledged and has been entered.
	Claims 1 – 18, 22 and 24 are currently pending.
	Claims 19 – 21 and 23 canceled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejections under 112(a) and (b)

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive. 
First, Applicant submits that Examiner did not provide any “substantive or direct responses” to Applicant’s previous arguments.
Examiner respectfully disagrees.
In the previous Office action (05/19/2021), all of Applicant’s arguments were addressed, in detail, in the “Response to Arguments” section (see Non-Final rejection 

Applicant submits, with regards to claims 1 – 9, 15 and 16, that (1) Morisawa fails to teach the limitation of “performing the setting related to the function expanded by each of the plurality of expansion units” because it does not perform the setting related to the function expanded by each of the plurality of expansion units, it simply selects an image to be displayed (remarks pp.8-9, 11-12); (2) Tan does not disclose “performing the setting related to the function expanded by each of the plurality of expansion units” because not of the operations are related to performing the setting related to the function expanded by each of the plurality of expansion units (remarks pp.9, 12); (3) Morisawa is silent with regard to "performing the setting related to the function expanded by each of the plurality of expansion units on a position following a graphical user interface for setting a function of the information processing apparatus," because at best Morisawa discloses displaying a GUI and displaying the GUI does not perform the setting and none of the positions of the image pickup devices is utilized for setting a function of the information processing apparatus. (remarks p. 12); (4) Examiner has not provided explicitly analysis on how to modify the GUI in Morisawa to utilize the feature of Tan and the Morisawa and Tan references are incompatible because switching the image has nothing to do with future performance of the camera (Remarks p.14); and (5) Examiner dissects the claim into discrete elements without considering the relationships of these elements as a whole (Remarks p.12).

Examiner respectfully disagrees.
Regarding argument (1), Applicant does not believe that selecting an image to display and displaying that image constitutes a “performing a setting related to a function expanded by each of the plurality of expansion units”. The claim language lacks specificity regarding the type of function that the invention requires. As such, selecting an image to display and displaying said image qualifies as a function under the broadest reasonable interpretation standard. If the expansion units are for display, then selecting and displaying an image reads on the “performing a setting related to a function” as required by the claims.
Regarding argument (2), Tan is not being used to teach “performing the setting related to the function expanded by each of the plurality of expansion units”. That limitation is taught by the Morisawa reference (see above).
Regarding argument (3), Examiner agrees that Morisawa does not teach the limitation of “performing the setting related to the function expanded by each of the 
Regarding argument (4), in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Morisawa teaches an operation apparatus that can remotely control multiple imaging devices that are wirelessly connected to the apparatus. Tan teaches connecting multiple devices wireless in series. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the connection of the system of Morisawa with the connection in series configuration of Tan. The reasoning to combine Morisawa and Tan are to allow for receiving data from multiple devices in real time with the ability to display, reproduce, store and/or resend it (see Tan ¶88).
Regarding argument (5), in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner has considered each claims as a whole to determine the patentability of said claims.
Regarding argument (6), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nogami, when combined with Morisawa and Tan, teaches setting image displayed on the terminal device 7 that includes an app end button 151, an app suspension button 152, an app resumption button 153, a remote control display button 154, a terminal setting button 155, a controller setting button 156, a list button 157, and a manual button 158a (fig. 23; ¶268-271: represents a symbol representing the information processing apparatus or one of the expansion units as required by claim 10).  Nogami, when combined with Morisawa and Tan, also teaches program guide area 130 includes channel images 131, a program information area 132, a tuning instruction button 133, a scrollbar 134, a date operation button 136, a detail display button 137, and a setting button 138. The channel images 131 are images representing television channels and program names (fig. 19; ¶229-233: corresponding to a display item indicating the category thereof in the vicinity of the menu items as required by claim 11). Nogami, when combined with Morisawa and Tan, additionally teaches a setting image displayed on the terminal device 7, the setting image includes corresponding to executing the function, checking a state of the function or performance, and changing the function or performance as required by claim 14; any of the buttons are executing a function).
Regarding argument (7), in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Morisawa in view of Tan teaches an operation apparatus that can remotely control multiple imaging devices that are wirelessly connected to the apparatus in series. Nogami teaches GUI display that allows the user to switch between different functions/operations. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Morisawa with the teachings of Tan (see above) and Nogami, since Nogami is teaching alternative GUI displays. The reasoning to combine Morisawa-Tan and Nogami is to allow for increased user-friendliness when changing between various operations (see Nogami ¶4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 9, 12 and 15 – 18 are rejected under 35 U.S.C. 103 as being anticipated by Morisawa (US 2018/0084163) in view of Yumiki et al. (US 2012/0307091) in view of Tan (US 2012/0242845).
Regarding claim 1, Morisawa discloses, in figures 11 – 13, an information processing apparatus (100) comprising: a connector (160) configured to connect a plurality of expansion units (400) for expanding a function of the information processing apparatus (¶86, 89: communication section 160 is a linkage section for wirelessly communicating with the external device such as the image pickup device; the operation apparatus 1 can conduct the operation of a plurality of image pickup devices 400A, 400B, 400C); a detector configured to detect a connection position of each of the plurality of expansion units in a connection pattern (¶89, 95: the control section 150 displays the GUIs in such a manner to align the GUIs in the order that the image pickup devices 400 are linked; the GUIs displayed on the display section 130 do not only represent the presence of the image pickup devices 400 having communication linkage to the operation device 100, but also may change the GUIs in response to image pickup mode of each image pickup device 400); a display (130) configured to display a graphical user interface for performing a setting related to a function expanded by each image to be displayed on the display section 130 is switched, for example, by displaying graphical user interfaces (GUI) associated with the image pickup devices 400 on the display section 130); and a controller (150) configured to control display contents of the graphical user interface to be displayed on the display based on the connection position of each of the plurality of expansion unit in the connection pattern (¶95: the control section 150 displays the GUIs in such a manner to align the GUIs in the order that the image pickup devices 400 are linked). Morisawa fails to explicitly disclose wherein the controller displays the graphical user interface for performing the setting related to the function expanded by each of the plurality of expansion units on a position following a graphical user interface for setting a function of the information processing apparatus. 
	In the same field of endeavor, Yumiki teaches an imaging apparatus with a display 118 that displays various types of information. For example, the display 118 displays a terminal name display part 139 icon indicating which terminal device 100 is used at present and a shooting condition display part 140 displays shooting conditions set by the imaging apparatus 1, i.e., a shutter speed and an f/number. (fig. 8, 11, 12; ¶67-69). In light of the teaching of Yumiki, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Yumiki’s configuration in Morisawa’s system because an artisan of ordinarily skill would recognize that this would result in the device improving convenience in use of the single imaging apparatus by the plurality of users. The combination fails to explicitly disclose that the expansion units are linked in series.


Regarding claim 2, Morisawa in view of Yumiki et al. in view of Tan discloses all of the aforementioned limitations of claim 1. Morisawa also teaches wherein the detector receives, from at least one of the plurality of expansion units, a list indicating a unit identifier assigned to distinguish the at least one of the plurality of expansion unit units and a type of the at least one of the plurality of expansion unit units, and detects the connection position of the at least one of the plurality of expansion unit units based on the unit identifier (¶89, 95, 100: the control section 150 displays the GUIs in such a manner to align the GUIs in the order that the image pickup devices 400 are linked; the GUIs displayed on the display section 130 do not only represent the presence of the image pickup devices 400 having communication linkage to the operation device 100, but also may change the GUIs in response to image pickup mode of each image pickup device 400).

Regarding claim 3, Morisawa in view of Yumiki et al. in view of Tan discloses all of the aforementioned limitations of claim 2. Morisawa also teaches wherein, based on the order of the unit identifier in the list, the detector detects the connection position of at least one of the plurality of the expansion units (¶89, 95, 100: the control section 150 displays the GUIs in such a manner to align the GUIs in the order that the image pickup devices 400 are linked; the GUIs displayed on the display section 130 do not only represent the presence of the image pickup devices 400 having communication linkage to the operation device 100, but also may change the GUIs in response to image pickup mode of each image pickup device 400).

Regarding claim 4, Morisawa in view of Yumiki et al. in view of Tan discloses all of the aforementioned limitations of claim 1. Morisawa also teaches wherein, based on the connection position of at least one of the plurality of expansion units, the controller controls a display position of a graphical user interface item corresponding to the at least one of the plurality of expansion units in the graphical user interface (¶89, 95, 100: the control section 150 displays the GUIs in such a manner to align the GUIs in the order that the image pickup devices 400 are linked; the GUIs displayed on the display section 130 do not only represent the presence of the image pickup devices 400 having communication linkage to the operation device 100, but also may change the GUIs in response to image pickup mode of each image pickup device 400).
the GUIs displayed on the display section 130 do not only represent the presence of the image pickup devices 400 having communication linkage to the operation device 100, but also may change the GUIs in response to image pickup mode of each image pickup device 400; control section 150 shows the shooting modes of the image pickup devices 400 having communication linkage to the operation device 100 with the GUIs in this way, so that the user can visually know the shooting modes of the linked image pickup devices 400).

Regarding claim 6, Morisawa in view of Yumiki et al. in view of Tan discloses all of the aforementioned limitations of claim 1. Morisawa also teaches wherein, in a case where the detector receives an expansion configuration change notification from one of the plurality of expansion units, the controller performs control to change the display contents of the graphical user interface in response to the expansion configuration change notification (¶97-99: when the deletion of the GUI creates a vacancy in the line of the GUI, the control section 150 causes the GUI displayed next to the deleted GUI to be displayed at the region corresponding to the display position of the deleted GUI before the deletion; the control section 150 causes the GUI corresponding to the image pickup device 400 selected via the up-down operation button 125 to be displayed, and switches the displayed image to the image transmitted by the image pickup device).

Regarding claim 7, Morisawa in view of Yumiki et al. in view of Tan discloses all of the aforementioned limitations of claim 4. The combination also teaches wherein, in a case where the connection position where the at least one of the plurality of expansion units is connected in series is detected by the detector, the controller controls the display position of the graphical user interface item based on a connection order thereof in series (Morisawa ¶89, 95, 100: the control section 150 displays the GUIs in such a manner to align the GUIs in the order that the image pickup devices 400 are linked; the GUIs displayed on the display section 130 do not only represent the presence of the image pickup devices 400 having communication linkage to the operation device 100, but also may change the GUIs in response to image pickup mode of each image pickup device 400; Tan teaches a wireless media wirelessly connectable in series to a plurality of external devices to enable data to be wirelessly received by the wireless media from, or sent by the wireless media to, the plurality of external devices to enable data to be wirelessly and sequentially received by the wireless transceiver module 204 from, or wirelessly and sequentially sent by the wireless transceiver module 204 to, the plurality of external devices (fig. 8; ¶88) ).

Regarding claim 8, Morisawa in view of Yumiki et al. in view of Tan discloses all of the aforementioned limitations of claim 4. Morisawa also teaches wherein the controller performs control to collectively display the graphical user interface item for the control section 150 displays the GUIs in such a manner to align the GUIs in the order that the image pickup devices 400 are linked; the GUIs displayed on the display section 130 do not only represent the presence of the image pickup devices 400 having communication linkage to the operation device 100, but also may change the GUIs in response to image pickup mode of each image pickup device 400).

Regarding claim 9, Morisawa in view of Yumiki et al. in view of Tan discloses all of the aforementioned limitations of claim 4. Morisawa also teaches wherein, in displaying a menu, the controller displays at least one of a tab, an icon, a character string, and a button as the graphical user interface item to be selected by a user to provide an instruction to display a menu item group related to one of the plurality of expansion units (¶89, 95, 100: the control section 150 displays the GUIs in such a manner to align the GUIs in the order that the image pickup devices 400 are linked; the GUIs displayed on the display section 130 do not only represent the presence of the image pickup devices 400 having communication linkage to the operation device 100, but also may change the GUIs in response to image pickup mode of each image pickup device 400).

	Regarding claim 12, Morisawa in view of Yumiki et al. in view of Tan discloses all the aforementioned limitations of claim 9. The combination fails to explicitly disclose wherein the controller displays a menu item group related to the expansion unit also in the menu item group related to a setting of the function of the information processing 

Claim 15 – 16 are rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Morisawa in view of Yumiki et al. in view of Tan.

Regarding claim 17, Morisawa in view of Yumiki et al. in view of Tan discloses all of the aforementioned limitations of claim 1. Morisawa also teaches further comprising an imaging unit configured to capture images (¶89: image pickup devices 400).

Regarding claim 18, Morisawa in view of Yumiki et al. in view of Tan discloses all of the aforementioned limitations of claim 1. Morisawa also teaches wherein the information processing apparatus is a mobile apparatus (¶7, 31: the present disclosure provides an operation apparatus having good portability and operability; the operation apparatus 1 is worn on the arm of the user who manipulates the operation device 100).

Claim 10 – 11, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Morisawa in view of Yumiki et al. in view of Tan in view of Nogami et al. (US 2012/0309526).

	In the same field of endeavor, Nogami teaches a setting image displayed on the terminal device 7, the setting image includes an app end button 151, an app suspension button 152, an app resumption button 153, a remote control display button 154, a terminal setting button 155, a controller setting button 156, a list button 157, and a manual button 158 (fig. 23; ¶268-271). In light of the teaching of Nogami, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Nogami’s configuration in Morisawa’s system because an artisan of ordinarily skill would recognize that this would result in the user changing various settings easily.

Regarding claim 11, Morisawa in view of Yumiki et al. in view of Tan discloses all of the aforementioned limitations of claim 9. The combination fails to explicitly disclose wherein, in displaying the menu item group related to at least one of the plurality of the expansion units, the controller separately displays menu items by category and displays a display item indicating the category thereof in the vicinity of the menu items.
	In the same field of endeavor, Nogami teaches the program guide area 130 includes channel images 131, a program information area 132, a tuning instruction 

Regarding claim 14, Morisawa in view of Yumiki et al.  in view of Tan discloses all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the performing of the setting related to the function expanded by the expansion unit includes executing the function, checking a state of the function or performance, and changing the function or performance.
	In the same field of endeavor, Nogami teaches a setting image displayed on the terminal device 7, the setting image includes an app end button 151, an app suspension button 152, an app resumption button 153, a remote control display button 154, a terminal setting button 155, a controller setting button 156, a list button 157, and a manual button 158 (fig. 23-24; ¶268-277). In light of the teaching of Nogami, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Nogami’s configuration in Morisawa’s system because an artisan of ordinarily skill would recognize that this would result in the user changing various settings easily.


	In the same field of endeavor, Nogami teaches a setting image displayed on the terminal device 7, the setting image includes an app end button 151, an app suspension button 152, an app resumption button 153, a remote control display button 154, a terminal setting button 155, a controller setting button 156, a list button 157, and a manual button 158 (fig. 23; ¶268-271). The icons/menu item labels are separated from each other. In light of the teaching of Nogami, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Nogami’s configuration in Morisawa’s system because an artisan of ordinarily skill would recognize that this would result in the user changing various settings easily.

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morisawa in view of Yumiki et al. in view of Tan in view of Shirasaki  (US 2008/0201637).
Regarding claim 24, Morisawa in view of Yumiki et al. in view of Tan discloses all of the aforementioned limitations of claim 9. The combination fails to explicitly disclose wherein, in a case where the controller displays the menu item group, the controller also displays the label of the menu item group. 	
	In the same field of endeavor, Shirasaki teaches menu item display 416 is a region in which the names of submenus of the functions are displayed. Examples of the submenu include "SCENE SELECTION", "SPOT METERING", and "CAMERA BRIGHTNESS". The scroll up button 417a and the scroll down button 417b are used for scrolling the submenu displayed in the menu item display 416 on the touch panel 140 to a different one. In figure 6, you can see the label and the menu items (fig. 5, 6; ¶90-105). In light of the teaching of Shirasaki, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Shirasaki’s configuration in Morisawa’s system because an artisan of ordinarily skill would recognize that this would result in the user changing various settings easily.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698